If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re E. L. NEWMAN, Minor.                                          August 13, 2019

                                                                    No. 346458
                                                                    Livingston Circuit Court
                                                                    Family Division
                                                                    LC No. 2016-015329-NA


Before: CAVANAGH, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

        Respondent-father appeals by right the trial court’s order terminating his parental rights
to the minor child, ELN, under MCL 712A.19b(3)(g) (failure to provide proper care and
custody), (j) (reasonable likelihood that the child will be harmed if returned to the home of the
parent), and (m) (parent convicted of one or more of specified offenses). We affirm. 1

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Respondent, who is 36 years old, has a lengthy history in the criminal justice system. He
was convicted of second-degree criminal sexual conduct (CSC-II) (victim older than 13 but less
than 16) in 2002 and was originally sentenced to serve one year in jail with five years’ probation.
However, he subsequently violated his parole and was sentenced to serve 3 to 15 years in prison.
Over the course of many years, a cycle ensued in which respondent would be released from
prison on parole only to violate the terms of his parole and be returned to prison. His parole
violations included prohibited contact with minor children and aggravated assault against his
girlfriend. In total, respondent served the entirety of his 15-year sentence.

       Respondent was on parole in 2017 when he and ELN’s mother, AN, began dating and she
subsequently became pregnant with ELN. Despite having only 74 days remaining on his parole,
respondent absconded from parole and moved into AN’s Section 8 house. The two married in


1
 Respondent-mother’s parental rights were also terminated; however, she is not a party to this
appeal.



                                                -1-
December 2017, and ELN was born in February 2018. Both parents concealed the marriage,
respondent’s whereabouts, and his relationship to ELN from Child Protective Services (CPS) and
law enforcement.2 On at least two occasions, respondent hid while CPS visited the house.
Respondent worked odd jobs and continued to live in the same house as ELN while having four
warrants active for his arrest. Eventually, the CPS worker learned of the marriage and
respondent’s whereabouts. Police subsequently visited the house, located respondent hiding in
the attic, and arrested him. Respondent denied that ELN was his child and refused a DNA test.

        Initially, because ELN’s father was unknown, petitioner filed a petition and sought
termination of only AN’s parental rights. Once it was determined that respondent was ELN’s
legal father, petitioner filed an amended petition seeking termination of respondent’s parental
rights in addition to AN’s. The trial court determined that jurisdiction was proper under MCL
712A.2(b)(1) and (2). Subsequently, the court found that termination was appropriate under
MCL 712A.19b(3)(g), (j), and (m), and that termination was in ELN’s best interests.

                                         II. ANALYSIS

                     A. JURISDICTION AND REASONABLE EFFORTS

       Respondent first argues that the trial court erred in exercising jurisdiction over him
because petitioner created the circumstances that led to termination, and that termination was
inappropriate because petitioner failed to make reasonable efforts to reunify ELN with
respondent. We disagree.

                                 1. STANDARDS OF REVIEW

        Ordinarily, this Court reviews for clear error the trial court’s decision to exercise
jurisdiction in a termination proceeding as well as its findings of fact regarding whether
petitioner made reasonable efforts to provide respondent with services aimed at reunification. In
re Fried, 266 Mich. App. 535, 542-543; 702 NW2d 192 (2005); In re BZ, 264 Mich. App. 286,
295; 690 NW2d 505 (2004). However, respondent failed to preserve these issues for appeal
because he did not raise them in the trial court. Unpreserved issues are reviewed for “plain error
affecting substantial rights.” In re Utrera, 281 Mich. App. 1, 8; 761 NW2d 253 (2008). “[A]n
error affects substantial rights if it caused prejudice, i.e., it affected the outcome of the
proceedings.” Id. at 9.3



2
 AN had an extensive prior CPS history, and her parental rights to four other children were
voluntarily terminated.
3
  See In re Ferranti, ___ Mich ___, ___; ___ NW2d ___ (2019) (Docket No. 157907); slip op at
18, 22, 28 (overruling In re Hatcher, 443 Mich. 426; 505 NW2d 834 (1993), and holding that “an
adjudication error in an appeal from an order terminating parental rights is not a collateral
attack,” but further holding that “adjudication errors raised after the trial court has terminated
parental rights are reviewed for plain error”).


                                               -2-
                                        2. DISCUSSION

       The trial court did not plainly err in taking jurisdiction over ELN.

        “To properly exercise jurisdiction, the trial court must find that a statutory basis for
jurisdiction exists,” and jurisdiction must be proven by a preponderance of the evidence. BZ,
264 Mich. App. at 295. MCL 712A.2(b), in pertinent part, gives the trial court jurisdiction
       in proceedings concerning a juvenile under 18 years of age found within the
       county:

               (1) Whose parent or other person legally responsible for the care and
       maintenance of the juvenile, when able to do so, neglects or refuses to provide
       proper or necessary support, education, medical, surgical, or other care necessary
       for his or her health or morals, who is subject to a substantial risk of harm to his
       or her mental well-being, who is abandoned by his or her parents, guardian, or
       other custodian, or who is without proper custody or guardianship.

                                             * * *

               (2) Whose home or environment, by reason of neglect, cruelty,
       drunkenness, criminality, or depravity on the part of a parent, guardian, nonparent
       adult, or other custodian, is an unfit place for the juvenile to live in.

         In this case, the trial court referenced the dangerous environment of the household,
respondent’s criminal history, his decision to abscond from parole, his decision to hide from
police in the same household as ELN, his decision to keep his relationship with AN and ELN a
secret, and his eventual arrest. Respondent himself acknowledged his extensive criminal history,
and his parole officer gave detailed testimony concerning his parole violations. Respondent
acknowledged that he deliberately absconded from parole in order to be with AN and ELN. He
testified that he deliberately concealed himself in the same household as ELN and was eventually
discovered and arrested. The trial court found influential the fact that many of respondent’s
actions occurred after ELN’s birth despite respondent’s claim that he had changed and become a
new man since ELN’s birth. We conclude that there was ample evidence for the trial court to
find that respondent, through his actions both before and after ELN’s birth, neglected “to provide
proper or necessary support . . . or other care necessary for [ELN’s] health or morals” and that
ELN was “subject to a substantial risk of harm to . . . her mental well-being,” MCL
712A.2(b)(1), as well as for the trial court to find that the “home or environment, by reason of
neglect, . . . criminality, or depravity on the part of” respondent-father, was “an unfit place for
[ELN] to live in,” MCL 712A.2(b)(2).

        We reject respondent’s contention that petitioner created the conditions that led to
removal. He unpersuasively relies on In re B & J, 279 Mich. App. 12, 19-20; 756 NW2d 234
(2008), where we held that termination may not occur when the petitioner creates the grounds for
termination. However, this was in the context of the statutory grounds for termination and not
the assumption of jurisdiction. Moreover, petitioner did nothing to create the conditions that led
to removal in this instance. It was respondent’s decision to abscond from parole, to conceal


                                                -3-
himself in the same house as ELN, and to subject ELN to a dangerous and unstable environment.
Petitioner’s actions in contacting police hardly evidence the creation of these circumstances.

         We also reject respondent’s argument that petitioner was required to make reasonable
efforts toward reunification. Although typically the petitioner must make reasonable efforts to
reunify the parent and child prior to termination, no such efforts need be made when termination
is petitioner’s goal at the outset. MCR 3.977(E); In re Moss, 301 Mich. App. 76, 90-91; 836
NW2d 182 (2013). The petitioner may seek termination in the initial petition, id. at 91, and
petitioner did so. We are satisfied that the remaining requirements of MCR 3.977(E) were met.
Accordingly, petitioner was not required to make reasonable efforts to reunify. 4

                          B. CONSTITUTIONALITY CHALLENGE

      Respondent next argues that one of the statutory grounds for termination, MCL
712A.19b(3)(m), is unconstitutional and violated his due-process rights. We disagree.

                                 1. STANDARD OF REVIEW

       Ordinarily, this Court reviews de novo the constitutionality of a statute. In re Gach, 315
Mich. App. 83, 97; 889 NW2d 707 (2016). However, respondent failed to preserve this issue for
appeal because he did not raise it in the trial court. Unpreserved constitutional issues are
reviewed for plain error affecting substantial rights. In re BGP, 320 Mich. App. 338, 342; 906
NW2d 228 (2017).

                                       2. DISCUSSION

        Both the United States and Michigan Constitutions provide safeguards to protect citizens’
due-process rights. See US Const, Am XIV, § 1; Const 1963, art 1, § 17. Parents possess “a
significant interest in the companionship, care, custody, and management of their children. This
interest has been characterized as an element of ‘liberty’ to be protected by due process.” Gach,
315 Mich. App. at 99 (quotation marks and citation omitted). The parent and child “share a vital
interest in preventing erroneous termination of their natural relationship until the petitioner
proves parental unfitness.” Id. (quotation marks and citation omitted). Statutes are presumed to
be constitutional, and the burden is on the party challenging the statute to demonstrate its
unconstitutionality. In re AH, 245 Mich. App. 77, 82; 627 NW2d 33 (2001).

       Respondent challenges the constitutionality of MCL 712A.19b(3)(m), citing to this
Court’s decision in Gach which held that then-MCL 712A.19b(3)(l) was unconstitutional
because it created a presumption of termination that a respondent had no fair opportunity to
rebut. Gach, 315 Mich. App. at 98-99. Former subdivision (3)(l) permitted termination when the
respondent’s rights to a different child had been terminated under MCL 712A.2(b) proceedings.


4
  Although not specifically challenged by respondent, we conclude that there was ample
evidence to support the trial court’s determination that termination was warranted under MCL
712A.19b(3)(g), (j), and (m). See Fried, 266 Mich. App. at 541.


                                               -4-
Gach, 315 Mich. App. at 97. In declaring the statute unconstitutional, we reasoned that the statute
“provide[d] no way to rebut this presumption of unfitness, assuming the fact of the prior
involuntary termination.” Id. at 99.
       MCL 712A.19b(3)(m) allows for termination if
       [t]he parent is convicted of 1 or more of the following, and the court determines
       that termination is in the child’s best interests because continuing the parent-child
       relationship with the parent would be harmful to the child[.]

One of the listed offenses is CSC-II, MCL 750.520c, and respondent does not dispute that he was
convicted of CSC-II in 2002. Unlike former subdivision (3)(l), MCL 712A.19b(3)(m) requires
not only a conviction of one of the listed offenses, but also a determination that “termination is in
the child’s best interests because continuing the parent-child relationship with the parent would
be harmful to the child,” which must be shown by clear and convincing evidence. Therefore,
subdivision (3)(m) does not create an impermissible irrebuttable presumption and respondent has
not demonstrated its unconstitutionality. See In re AH, 245 Mich. App. at 82.5

                                      C. BEST INTERESTS

       Finally, respondent argues that the trial court clearly erred in determining that termination
was in ELN’s best interests. We disagree.

                                  1. STANDARD OF REVIEW

        This Court reviews for clear error the trial court’s decision on whether termination is in
the child’s best interests. In re Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144
(2012) (citation omitted). Clear error exists when “although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake
has been made.” Id. at 41 (quotation marks and citation omitted).

                                         2. DISCUSSION

        Before the trial court may terminate a respondent’s parental rights, the trial court must
find by clear and convincing evidence that one or more statutory grounds provided in MCL
712A.19b(3) have been proven. Olive/Metts, 297 Mich. App. at 40. Once that determination has
been made, “the trial court must find that termination is in the child’s best interests before it can
terminate parental rights.” Id. Whether termination is in a child’s best interests must be proven
by a preponderance of the evidence. Moss, 301 Mich. App. at 90. When deciding whether
termination is in the child’s best interests, the trial court may consider “the child’s bond to the
parent, the parent’s parenting ability, the child’s need for permanency, stability, and finality, and


5
 Moreover, because termination was also appropriate under MCL 712A.19b(3)(g) and (j), and
only one statutory ground need be met, MCL 712A.19b(3), respondent is not entitled to relief in
any event.


                                                 -5-
the advantages of a foster home over the parent’s home.” Olive/Metts, 297 Mich. App. at 41-42
(citations omitted). It is also proper to consider evidence that the child is not safe with the
parent, that the child is thriving in foster care, and that the foster care home can provide stability
and permanency. In re VanDalen, 293 Mich. App. 120, 141; 809 NW2d 412 (2011).

        In this case, both the foster care worker and the guardian ad litem opined that termination
was in ELN’s best interests. Testimony showed that ELN was thriving in foster care with older
siblings and that there was a strong bond between them. In contrast, there was little evidence of
any bond between respondent and ELN. ELN was removed approximately five weeks after
being born. By the time of the termination trial, she was six to seven months old and had spent
the majority of her life in foster care and away from respondent. By the time of his release the
following year, ELN would have been over a year old. The foster parents were able to provide
permanency and stability for ELN, which ELN required at such a young age. ELN’s needs were
met in foster care. Finally, there was ample evidence of respondent’s criminal history, parole
violations, lack of stable employment and housing, and decision to abscond from parole while
AN was still pregnant with ELN. Respondent contended that he had changed and become a new
man since ELN’s birth. However, after ELN’s birth, respondent continued to abscond from
parole, to deceive police and CPS, and to subject ELN to potential harm while concealing
himself inside of AN’s house. We discern no error in the trial court’s decision that termination
was in ELN’s best interests.

       Affirmed.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Colleen A. O’Brien




                                                 -6-